Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 4 March 2022 has been entered. Claims 1-5, 9, and 11-21 are pending. Applicant's amendments have overcome each rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 6 December 2021, except for any rejection(s) repeated below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 15 recites that each thickness of the first facet obeys the equation “the equation Y = A x Xn+ C where Y is the thickness, X is the distance from the substrate tip, A is a first constant, n is a second constant and C is a third constant”. In view of there being other equations Y = A x Xn+ C with the same constants, such as the equation in claim 16, and where the same constants in the other equations have different values, claim 15 should be amended to recite – a first equation Y = A1 x Xn1 + C1 where Y is the thickness, X is the distance from the substrate tip, A1 is a first constant, n1 is a second constant and C1 is a third constant –. This amendment better clarifies that the constants A1, n1, and C1 are constant for the first facet, even another facet is defined by a similar equation. After all, a constant is a value that cannot change, so reciting a constant that changes in value is improper. 
Claim 16 recites that each thickness of the third facet obeys the equation “the equation Y = A x Xn+ C where A, n, and C have different values than the A, n, and C of the first facet”. In view of n+ C, such as the equation in claim 15, claim 16 should be amended to recite – an additional equation Y = A3 x Xn3 + C3 where A3 is a fourth constant, n3 is a fifth constant and C3 is a sixth constant –. In view of the present specification, it is clear that the constants A, n, and C are permitted to change for different facets (see Tables 2 and 3, e.g.), despite being claimed as ‘constants’. Since A, n, and C are permitted to change, referring to these values as ‘constants’ is improper if the same constant is used in two different equations. 
Claim 18 recites that each thickness of the second facet obeys the equation “the equation Y = A x Xn+ C where A, n, and C have different values than the A, n, and C of the first facet”. In view of there being other equations Y = A x Xn+ C, such as the equation in claim 15, claim 18 should be amended to recite – a second equation Y = A2 x Xn2 + C2 where A2 is a fourth constant, n2 is a fifth constant and C2 is a sixth constant –. In view of the present specification, it is clear that the constants A, n, and C are permitted to change for different facets (see Tables 2 and 3, e.g.), despite being claimed as ‘constants’. Since A, n, and C are permitted to change, referring to these values as ‘constants’ is improper if the same constant is used in two different equations. 
Claim 19 is objected to for the same reason as discussed above in regards to claim 18.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 15-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites, “wherein n is greater than or equal to 0.89 in the first facet”. This limitation introduces new matter. As disclosed in the present specification, the value of n can be 0.89 as set forth in Table 2 or the value of n can be 0.91 as set forth in Table 3. These are the only disclosed values of n. However, claim 15 as amended provides no upper limit to the values of n. Claim 15 thus permits n to be 1.5, or 150, or 150,000; yet none of these values are disclosed in the present application as originally filed. Since claim 15 as amended encompasses a range for which there is no upper limit, and since the application as originally filed does not contemplate any values for n besides 0.89 and 0.91, claim 15 introduces new matter. (See also, MPEP 2163.05(III), which cites In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and explains that the ranges described in the original specification in that case included a range of "25%- 60%" and specific examples of "36%" and "50%", with the result that a corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside In re Wertheim situation is analogous to present claim 15 because “greater than or equal to”, like “at least”, has no upper limit.) Claim 16 raises additional issues, since claim 16 requires there to be a third facet and since the present application as originally filed only discloses n as being equal to 0.91 (not less than 0.91, as is encompassed by the range including 0.89 as recited in claim 15) when there are three facets.
Claim 16 at lines 4-5 recites, “each thickness of the third facet extending from the substrate tip”. To the extent that this recitation requires that the third facet joins the substrate tip, this recitation introduces new matter. As disclosed in the present specification, the third facet is spaced apart from the substrate tip by the first and second facets, instead of being joined to the substrate tip. For example, in Table 3, the third facet begins at immediately after 150 micrometers from the substrate tip. Since the third facet as disclosed in the present specification is spaced apart from the substrate tip, the recitation of the third facet “extending from the substrate tip” introduces new matter.
Claim 19 at lines 1-2 recites, “each thickness of the second facet extending from the substrate tip”. To the extent that this recitation requires that the second facet joins the substrate tip, this recitation introduces new matter. As disclosed in the present specification, the second facet is spaced apart from the substrate tip by the first facet, instead of being joined to the substrate tip. Since the second facet as disclosed in the present specification is spaced apart from the substrate tip, the recitation of the second facet “extending from the substrate tip” introduces new matter.
Claim 20 introduces new matter. The claim requires that the blade edge has “a first facet, a second facet, and a third facet”, and also requires that “n is greater than or equal to 0.89 in the first facet”. This combination of features is not disclosed. In Table 2 of the present specification, n is equal to 0.89 in the first substrate, but there are only two substrates. In Table 3 of the present specification, there are three substrates, but n = 0.91 in the first substrate. Therefore, the combination of features of there being three facets and also permitting n to be less than 0.91 introduces new matter. Additionally, 
Claim(s) 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 at lines 3-4 recites, “so that the second facet is between the first facet and the second facet”. This recitation is indefinite because it is unclear how the second facet can be between the first facet and itself. Does the claim include a typographical error? If so, what structure, in addition to the first facet, is the second facet intended to be between? For example, does the Applicant intend to require that the second facet is between the first facet and a proximal end of the razor blade? Or, is the typically graphically error in the requirement that “the second facet” is between? In this latter instance, does the Applicant intend to require that a junction of the first and second facets is between the first facet and the second facet? 
Claim 16 at lines 4-5 recites, “each thickness of the third facet extending from the substrate tip”. This recitation is indefinite because it is unclear what is required for the third facet to ‘extend from the substrate tip’. As disclosed in the present Application, the third facet is spaced apart from the substrate tip, and instead the first facet extends to the substrate tip, the second facet extends from the first facet, and the third facet extends from the second facet (see, e.g., Table 3 in the present specification; note that claim 15 requires that the first facet is the facet where n is greater than or equal to 0.89, such that the first facet must extend from 0 to 50 micrometers from the substrate 0.91). If ‘extending from the substrate tip’ does not require the third facet to join the substrate tip, it is unclear what interpretation this limitation has that would alter the scope of the claim compared to this recitation being deleted.

Claim 19 at lines 1-2 recites, “each thickness of the second facet extending from the substrate tip”. This recitation is indefinite because it is unclear what is required for the second facet to ‘extend from the substrate tip’. As disclosed in the present Application, the second facet is spaced apart from the substrate tip, and instead the first facet extends to the substrate tip, and the second facet extends from the first facet (see, e.g., Table 3 in the present specification; note that claim 15 requires that the first facet is the facet where n is greater than or equal to 0.89, such that the first facet must extend from 0 to 50 micrometers from the substrate 0.91). If ‘extending from the substrate tip’ does not require the second facet to join the substrate tip, it is unclear what interpretation this limitation has that would alter the scope of the claim compared to this recitation being deleted.
Claim 19 recites that “C is non-zero for a distance of greater than or equal to 70 micrometers from the substrate tip along the second facet”. This recitation is indefinite. For example, it is unclear whether C is permitted to be zero in the second facet at distances of less than 70 micrometers from the substrate tip. After all, the claim explicitly permits the variable C to have ‘different values’, so it appears consistent with the Applicant’s use of the term ‘constant’ to permit a constant to change values. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,720,918 to Curry et al. in view of US Pub. No. 2015/0328789 A1 to Skrobis et al.
In general, Curry at the embodiment of Fig. 1 discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip, where a substrate of the razor blade is of “typical, or average shape” (see col. 1, lines 29-30), and where the substrate cross-section shown in Fig. 1 has “typical values for dimensions and angles shown” (see col. 1, lines 50-51). Regarding Curry’s disclosure of various thicknesses at different distances from a substrate tip, Fig. 1 provides enough information for one of ordinary skill in the art to determine the thickness at all distances less than 425 micrometers from the substrate tip. In particular, Curry discloses a thickness of 100 micrometers at a distance of 425 micrometers from the substrate tip (see Fig. 1, where the distance of 425 micrometers from the substrate tip is the sum of the illustrated distances of 25 micrometers, 150 micrometers, and 250 micrometers), along with a first included angle of 12° between 425 and 175 micrometers from the substrate tip and a second included angle of 14° between 175 and 25 micrometers from the substrate tip. Applying conventional geometric calculations to the razor blade shown in Fig. 1 of Curry, and noting that an included angle of 12° means that each of the two sides of the substrate tip becomes narrower at an angle of 6°, the formula T = 100 – 2*(425 – D)*tan(6°) describes the relationship between the thickness T of the substrate and the distance D from the substrate tip for distances between 175 micrometers and 425 micrometers. Similarly, the formula T = 47.45 – 2*(175 – D)* tan(7°) describes the relationship between the thickness T of the substrate and the distance D from the substrate tip for distances between 25 micrometers and 175 micrometers (where 47.45 micrometers is the thickness at 175 micrometers from the substrate tip calculated using the earlier described formula) relative to Fig. 1 of Curry. These calculations provide the following values for the razor blade of Fig. 1 of Curry:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Turning to the features recited in claim 1, Curry at the embodiment of Fig. 1 discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip (see Fig. 1), the razor blade comprising: a substrate (shown in Fig. 1) having a thickness of between 27.50 micrometers and 31.50 micrometers measured at a distance of 100 micrometers from the substrate tip (see the thickness of 29.03 micrometers in the chart above), a thickness of between 41.00 micrometers and 46.00 micrometers measured at a distance of 150 micrometers from the substrate tip (see the thickness of 41.31 micrometers in the chart above), a thickness of between 51 micrometers and 56 micrometers measured at a distance of 200 micrometers from the substrate tip (see the thickness of 52.70 micrometers in the chart above), and a thickness of between 71.00 micrometers and 76.00 micrometers measured at a distance of 300 micrometers from the substrate tip (see the thickness of 73.72 micrometers in the chart above).  
Regarding claim 9, Curry at the embodiment of Fig. 1 discloses that the substrate has a thickness of between 61.00 micrometers and 66.00 micrometers measured at a distance of 250 micrometers from the substrate tip (see the thickness of 63.21 micrometers in the chart above).  
Regarding claim 11, Curry at the embodiment of Fig. 1 discloses that the substrate has a thickness of between 80.00 micrometers and 86.00 micrometers measured at a distance of 350 micrometers from the substrate tip (see the thickness of 84.23 micrometers in the chart above).  
Further, Curry teaches that the first 50 micrometers from the substrate tip back is regarded as being the most important from the cutting point of view (see col. 2, lines 16-19). 
Curry in the embodiment of Fig. 1 fails to disclose recited substrate thickness for distances from the substrate tip up to and including 50 micrometers. In particular, Curry in the embodiment of Fig. 1 fails to disclose that its substrate has a thickness of between 1.80 micrometers and 2.40 micrometers measured at a distance of 5 micrometers from the substrate tip, a thickness of between 6.2 micrometers and 7.70 micrometers measured at a distance of 20 micrometers from the substrate tip, a thickness of between 11.60 micrometers and 13.50 micrometers measured at a distance of 40 micrometers from the substrate tip, and a thickness of between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip, all as required by claim 1. Curry in Fig. 1 also fails to disclose that the substrate has a thickness of between 9.00 micrometers and 10.50 micrometers measured at a distance of 30 micrometers from the substrate tip as required by claim 5. Additionally, Curry, at least in the embodiment of Fig. 1, fails to disclose that the razor blade further comprises at least one coating layer as recited in claim 2, that the at least one coating layer has an overall thickness of 10 nm to 500 nm as recited in claim 3, that the at least one coating layer has an overall thickness of 100nm to 400nm as recited in claim 4, and that the at least one coating layer includes a soft coating and a hard coating, wherein the hard coating includes an interlayer, the interlayer being located adjacent the substrate, and the hard coating having an overcoat layer, the overcoat layer being located adjacent the soft coating as recited in claim 12.
First regarding substrate thicknesses, Skrobis teaches providing the first 40 micrometers from a substrate tip of a razor blade substrate with a cross-sectional shape defined by the equation w = adn, where w is the thickness of the substrate at a distance d from the tip of the substrate, and where a is a value in the range of 0.50 to 0.62 and where n is a value in the range of 0.76 to 0.80 (see the Abstract and Fig. 2). Skrobis teaches that the shape of a substrate of a razor blade at the tip of the substrate provides a balance between edge strength and low cutting force or sharpness (see paragraph 26), and Skrobis teaches that providing the substrate in a region of the tip with the cross-sectional shape defined  w = adn provides improved edge attributes such as strength, durability, and cutting performance (paragraph 27). The chart below illustrates the range of thickness values resulting from Skrobis’ equation for the first 40 micrometers from the substrate tip (the examiner will discuss the distance at 50 micrometers from the tip hereinafter). The range of values at each distance up to and including 40 micrometers from the substrate tip as taught by Skrobis overlap with the ranges of values recited in present claims 1 and 5 for distances of 5, 20, 30, and 40 micrometers. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide the substrate of Fig. 1 of Curry with a cross-sectional shape over its first 40 micrometers from the substrate tip with a shape defined by the equation w = adn, where a is a value in the range of 0.50 to 0.62 and where n is a value in the range of 0.76 to 0.80, in view of the teachings of Skrobis. This modification is advantageous because providing the substrate in a region of the tip with the cross-sectional shape defined by the equation w = adn provides improved edge attributes such as strength, durability, and cutting performance. This modification provides a prima facie case of obviousness for thickness values at each distance up to and including 40 micrometers from the substrate tip in accordance with MPEP 2144.05, which states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” The range of substrate thickness values provided by Curry, as modified, overlaps with the claimed ranges for all distance values up to and including 40 micrometers. Still further, the selection of the particular thickness values at each distance up to and including 40 micrometers from the substrate tip is a result-effective variable that achieves a recognized result of balancing edge strength and reducing cutting force, in view of Skrobis’ explicit teaching of this balance at paragraph 26. 
Turning to the recitation in claim 1 that the substrate has a thickness of between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip, Curry discloses a thickness of 16.75 micrometers at a distance of 50 micrometers from the substrate tip. Skrobis’s teachings, on the other hand, suggest a range of thickness of slightly less than 10.71 to slightly less than 14.31 micrometers at a distance of 50 micrometers from the substrate tip1. Curry, as modified, provides a prima facie case of obviousness for the thickness of the substrate being between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip. Per MPEP 2144.05, “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.” In the present case, Curry suggests a thickness value at 50 micrometers from the tip that is slightly greater than the recited range, whereas Skrobis suggests a thickness value at 50 micrometers from the tip that is slightly less than the recited range. Taken together, the references therefore suggest a range of thickness values at 50 micrometers from 
Alternatively to the modification above, Curry and Skrobis provide evidence that the thickness of a substrate at the first 50 micrometers from the substrate tip constitutes a result effective variable. For example, Curry at col. 2, line 14 describes that the thickness of a blade over the first 50 micrometers from the tip is a tradeoff between reducing resistance (which favors a thin substrate tip over the first 50 micrometers) and providing sufficient strength (which favors a thicker substrate tip over the first 50 micrometers). Skrobis also acknowledges a tradeoff at the tip end of a substrate between improving edge strength and lowering cutting resistance (see, e.g., paragraph 26). Thus, Curry and Skrobis suggest to one of ordinary skill in the art that the thickness of a substrate near the tip (e.g., within the first 50 micrometers from the tip as disclosed by Curry) is a result effective variable. As a result, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the thickness values for the first 50 micrometers of the substrate of Fig. 1 of Curry to be within the ranges recited in claims 1 and 5 because discovering an optimum thickness for each distance up to 50 micrometers from 
Next, regarding the at least one coating, Skrobis teaches that the razor blade further comprises at least one coating layer 54/56/58/52 (see Fig. 4 and paragraph 39) [claim 2]; that the at least one coating layer has an overall thickness of 10 nm to 500 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm) [claim 3]; that the at least one coating layer has an overall thickness of 100 nm to 400 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm) [claim 4]; and that the at least one coating layer 54/56/58/52 includes a soft coating 52 and a hard coating 54/56/58 (see Fig. 4), wherein the hard coating 54/56/58 includes an interlayer 54, the interlayer 54 being located adjacent the substrate 11 (see Fig. 4 and paragraph 40), and the hard coating 54/56/58 having an overcoat layer 58, the overcoat layer 58 being located adjacent the soft coating 52 (see Fig. 4 and 42) [claim 12]. Skrobis teaches that providing the hard coating is advantageous in order to improve strength, corrosion resistance, and shaving ability (paragraph 41) and that providing the soft coating is advantageous in order to reduce friction (see paragraph 43), and Skrobis teaches that the interlayer and overcoat layer facilitate bonding of the different layers (see paragraphs 40 and 42). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide Curry with the coating layers taught by Skrobis. This modification is advantageous because it improves strength, .
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry in view of Skrobis as applied to claim 1 above, and further in view of US Pub. No. 2013/0031794 A1 to Duff, Jr. et al.
Regarding claim 13, Curry, as modified, discloses at least one razor blade according to claim 1 as discussed above.
However, Curry, as modified, discloses its razor blade in isolation. As a result, Curry, as modified, fails to disclose: a razor head comprising a housing and the at least one razor blade according to claim 1 as required by claim 13, and a shaving device comprising a razor handle and a razor head according to claim 13 as required by claim 14.
Duff teaches a razor head 16 including a housing (the portion of the head 16 excluding the blades 14) and at least one razor blade 14 (see Fig. 1). Duff teaches a shaving device 10 including a razor handle 18 and the razor head 16. Providing razor blades in a housing and as part of a shaving device is advantageous because these structures provide a device for holding multiple blades and allowing a user to easily manipulate the blades to perform a shaving operation. Providing multiple blades is well known in the art to enhance the quality of a shave, and providing blades in a housing connected to a handle allows a user to grasp the handle to manipulate the blades. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the blade of Curry, as modified, as member of a shaving device including multiple members of the blade retained in a housing of a razor head, which head is attached to a handle, in view of the teachings of Duff. This modification is advantageous because it provides multiple blades in a shaving device, allowing a user to grasp a handle to manipulate the blades. Compared to, e.g., a user holding the blade of Curry, as .
Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,720,918 to Curry et al. in view of US Pub. No. 2015/0328789 A1 to Skrobis et al. and US Pat. No. 7,144,403 B2 to Booth.
As explained above, Curry teaches a substrate that one of ordinary skill in the art would be able to determine as having the following thickness values:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Turning to the features recited in claim 15, Curry at the embodiment of Fig. 1 discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip (see Fig. 1), the razor blade comprising: a substrate (shown in Fig. 1) having a thickness of between 27.50 micrometers and 31.50 micrometers measured at a distance of 100 micrometers from the substrate tip (see the thickness of 29.03 micrometers in the chart above), a thickness of between 41.00 micrometers and 46.00 micrometers measured at a distance of 150 micrometers from the substrate tip (see the thickness of 41.31 micrometers in the chart above), a thickness of between 51 micrometers and 56 micrometers measured at a distance of 200 micrometers from the substrate tip (see the thickness of 52.70 micrometers in the chart above), and a thickness of between 71.00 micrometers and 76.00 micrometers measured at a distance of 300 micrometers from the substrate tip (see the thickness of 73.72 micrometers in the chart above), wherein the blade edge has at least a first facet and a second facet 
Regarding claim 16, Curry discloses that the substrate has a third facet (the third facet being the 250 micrometer long facet below the second facet relative to Fig. 1 of Curry), wherein the first facet is adjacent the second facet (see Fig. 1) and the third facet is adjacent the second facet (see Fig. 1) so that the second facet is between the first facet and the second facet (see Fig. 1, where this limitation is indefinite but appears to be met to the same extent as disclosed in the present application), and wherein each thickness of the third facet extending from the substrate tip obeys the equation Y = A x Xn + C (being linear, the third facet can be modeled by an equation Y = A x Xn + C, where n = 1).
Regarding claim 17, Curry discloses that C is non-zero for the third facet (C is nonzero for the third facet because the third facets would not intercept one another to provide a thickness of 0 micrometers at a distance of 0 micrometers from the substrate tip, and C is the constant that accounts for the third facets – if extended along imaginarylines to the substrate tip – having a non-zero thickness at a distance of 0 micrometers from the substrate tip – i.e., it is clear from Fig. 1 that C is non zero because if C were equal to zero, than the third facets would define a thickness of zero micrometers at a distance of 0 micrometers from the substrate tip, but this is not the case because the first and second facets must angle inward relative to the third facets to meet at the substrate tip).
Regarding claim 18, Curry discloses that the second facet obeys the equation Y = A x Xn + C (being linear, the second facet can be modeled by an equation Y = A x Xn + C, where n = 1), and wherein C is non-zero in the second facet (C is nonzero for the second facet because the second facets would not intercept one another to provide a thickness of 0 micrometers at a distance of 0 micrometers from the substrate tip, and C is the constant that accounts for the second facets – if extended along imaginary lines to the substrate tip – having a non-zero thickness at a distance of 0 micrometers from the substrate tip – i.e., it is clear from Fig. 1 that C is non zero because if C were equal to zero, than the 
Regarding claim 19, Curry discloses that each thickness of the second facet extending from the substrate tip obeys the equation Y = A x Xn + C (being linear, the second facet can be modeled by an equation Y = A x Xn + C, where n = 1), and wherein C is non-zero for a distance of greater than or equal to 70 micrometers from the substrate tip along the second facet (C is nonzero for the second facet because the second facets would not intercept one another to provide a thickness of 0 micrometers at a distance of 0 micrometers from the substrate tip, and C is the constant that accounts for the second facets – if extended along imaginary lines to the substrate tip – having a non-zero thickness at a distance of 0 micrometers from the substrate tip – i.e., it is clear from Fig. 1 that C is non zero because if C were equal to zero, than the second facets would define a thickness of zero micrometers at a distance of 0 micrometers from the substrate tip, but this is not the case because the first facets must angle inward relative to the second facets to meet at the substrate tip; the second facet is linear and thus defined by a single equation that is applicable at distance of greater than and equal to 70 micrometers from the tip as can be seen in Fig. 1). 
Regarding claim 20, Curry at the embodiment of Fig. 1 discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip (see Fig. 1), the razor blade comprising: a substrate (shown in Fig. 1) having a thickness of between 27.50 micrometers and 31.50 micrometers measured at a distance of 100 micrometers from the substrate tip (see the thickness of 29.03 micrometers in the chart above), a thickness of between 41.00 micrometers and 46.00 micrometers measured at a distance of 150 micrometers from the substrate tip (see the thickness of 41.31 
Regarding claim 21, Curry discloses that the second facet and the third facet are linear (in Fig. 1, each of the second and third facets is linear).
Further, Curry teaches that the first 50 micrometers from the substrate tip back is regarded as being the most important from the cutting point of view (see col. 2, lines 16-19). 
Curry in the embodiment of Fig. 1 fails to disclose recited substrate thickness for distances from the substrate tip up to and including 50 micrometers. In particular, Curry in the embodiment of Fig. 1 fails to disclose that its substrate has a thickness of between 1.80 micrometers and 2.40 micrometers measured at a distance of 5 micrometers from the substrate tip, a thickness of between 6.2 micrometers and 7.70 micrometers measured at a distance of 20 micrometers from the substrate tip, a thickness of between 11.60 micrometers and 13.50 micrometers measured at a distance of 40 micrometers from the substrate tip, and a thickness of between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip, that each thickness of the first facet extending from the substrate tip obeys the equation Y = A x Xn + C where Y is the thickness, X is the distance from the substrate tip, A is a first constant, n is a second constant and C is a third constant, and wherein n is greater than or equal to 0.89 in the first facet, and wherein the first claims 15 and 20. Curry also fails to disclose that A, n, and C have different values than the A, n, and C of the first facet as required by claims 16, 18, and 19.
First regarding substrate thicknesses, Skrobis teaches providing the first 40 micrometers from a substrate tip of a razor blade substrate with a cross-sectional shape defined by the equation w = adn, where w is the thickness of the substrate at a distance d from the tip of the substrate, and where a is a value in the range of 0.50 to 0.62 and where n is a value in the range of 0.76 to 0.80 (see the Abstract and Fig. 2). Skrobis teaches that the shape of a substrate of a razor blade at the tip of the substrate provides a balance between edge strength and low cutting force or sharpness (see paragraph 26), and Skrobis teaches that providing the substrate in a region of the tip with the cross-sectional shape defined by the equation w = adn provides improved edge attributes such as strength, durability, and cutting performance (paragraph 27). The chart below illustrates the range of thickness values resulting from Skrobis’ equation for the first 40 micrometers from the substrate tip (the examiner will discuss the distance at 50 micrometers from the tip hereinafter). The range of values at each distance up to and including 40 micrometers from the substrate tip as taught by Skrobis overlap with the ranges of values recited in present claims 15 and 20 for distances of 5, 20, and 40 micrometers. Additionally, the equation w = adn of Skrobis teaches that the first facet obeys the equation Y = A x Xn + C where Y is the thickness, X is the distance from the substrate tip, A is a first constant, n is a second constant, and C is a third constant, and wherein the first facet is non-linear (i.e., w of Skrobis corresponds to Y of the claimed equation, a of Skrobis corresponds to A of the claimed equation, d of Skrobis corresponds to X of the claimed equation, and C of Skrobis is zero for the first facet; the equation w = adn is a non-linear equation due to the exponent n being different from 1) as required by claims 15 and 20. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide the substrate of Fig. 1 of Curry with a cross-sectional shape over its first 40 micrometers from the substrate tip with a shape defined by the equation w = adn, where a is a value in the range of 0.50 to 0.62 and where n is a value in the range of 0.76 to 0.80, in view of the teachings of Skrobis. This modification is advantageous because providing the substrate in a region of the tip with the cross-sectional shape defined by the equation w = adn provides improved edge attributes such as strength, durability, and cutting performance. This modification provides a prima facie case of obviousness for thickness values at each distance up to and including 40 micrometers from the substrate tip in accordance with MPEP 2144.05, which states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” The range of substrate thickness values provided by Curry, as modified, overlaps with the claimed ranges for all distance values up to and including 40 micrometers. Still further, the selection of the particular thickness values at each distance up to and including 40 micrometers from the substrate tip is a result-effective variable that achieves a recognized result of balancing edge strength and reducing cutting force, in view of Skrobis’ explicit teaching of this balance at paragraph 26. Thus, Skrobis provides a motivation to optimize the substrate thickness at distances of up to 40 micrometers from the substrate tip, supporting the determination of obviousness of the recited thickness ranges (see also the result effective variable discussion below).
Turning to the recitation in claims 15 and 20 that the substrate has a thickness of between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip, Curry discloses a thickness of 16.75 micrometers at a distance of 50 micrometers from the 2. Curry, as modified, provides a prima facie case of obviousness for the thickness of the substrate being between 14.50 micrometers and 16.50 micrometers measured at a distance of 50 micrometers from the substrate tip. Per MPEP 2144.05, “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case.” In the present case, Curry suggests a thickness value at 50 micrometers from the tip that is slightly greater than the recited range, whereas Skrobis suggests a thickness value at 50 micrometers from the tip that is slightly less than the recited range. Taken together, the references therefore suggest a range of thickness values at 50 micrometers from the substrate tip that extends from below the recited range to above the recited range, such that the references taken together suggest a range of thickness values at 50 micrometers from the tip that encompasses the claimed range. Additionally, there is motivation to optimize the substrate thickness at a distance of 50 micrometers from the substrate tip because Curry explicitly teaches that the first 50 micrometers from the substrate tip back is regarded as being the most important from the cutting point of view (see col. 2, lines 16-19), and Skrobis explicitly teaches that 
Alternatively to the modification above, Curry and Skrobis provide evidence that the thickness of a substrate at the first 50 micrometers from the substrate tip constitutes a result effective variable. For example, Curry at col. 2, line 14 describes that the thickness of a blade over the first 50 micrometers from the tip is a tradeoff between reducing resistance (which favors a thin substrate tip over the first 50 micrometers) and providing sufficient strength (which favors a thicker substrate tip over the first 50 micrometers). Skrobis also acknowledges a tradeoff at the tip end of a substrate between improving edge strength and lowering cutting resistance (see, e.g., paragraph 26). Thus, Curry and Skrobis suggest to one of ordinary skill in the art that the thickness of a substrate near the tip (e.g., within the first 50 micrometers from the tip as disclosed by Curry) is a result effective variable. As a result, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the thickness values for the first 50 micrometers of the substrate of Fig. 1 of Curry to be within the ranges recited in claims 15 and 20 because discovering an optimum thickness for each distance up to 50 micrometers from the substrate tip would have been a mere design consideration based on balancing cutting resistance vs. strength.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s). Indeed, both Curry and Skrobis acknowledge the tradeoff between cutting resistance and blade strength that results from selecting the thickness of the substrate at various distances over the cutting portion of the substrate tip. It has been held that 
With this modification, A, n, and C for the second and third facets have different values than the A, n, and C of the first facet as required by claims 16, 18, and 19. The variable A for the second and third constants is not equal to 0.50 to 0.62 as is the case for the first facet, since the slope of a line defined by an angle of 7 degrees (for the second facet) or 6 degrees (for the third facet) is less than 0.50.  n for the second and third facets is equal to 1, since these facets are linear, whereas n is not equal to 1 for the first facet as explained above. C for the second and third facets is non-zero because imaginary lines continuing from these facets would not intercept at the substrate tip, which would necessarily be the case if C were zero. C, however, is equal to zero for the first substrate due to the equation w = adn not having any constant added thereto.
Still, Curry, as modified by Skrobis, fails to disclose that n is greater than or equal to 0.89 in the first facet as required by claims 15 and 20.
Booth is pertinent to the problem of balancing blade sharpness and durability (see, e.g., col. 1, lines 17-21 discussing this tradeoff). Booth teaches that the sharpness of a blade can be optimized with a tip whose width follows the equation w = adn where n is greater than or equal to 0.89 (see col. 2, lines 27-35). Additionally, each of Curry, Skrobis, and Booth teaches using an equation w = adn to define the width of a tip of a blade at different distances from the tip (see Curry at Abstract, where n is in the range of 0.65 to 0.75 and where Curry recognizes a sharpness/durability tradeoff at col. 2, lines 20-31; see Skrobis at the Abstract, where n is between 0.76-0.80 and where Skrobis recognizes a sharpness/durability tradeoff at paragraph 26; and see Booth at col. 2, lines 27-35, where n is between 0.9 and 1.4, and where Booth recognizes the tradeoff at col. 1, lines 17-22). The particular value of n, as evidenced by all three references, is a result effective variable seeking to balance blade sharpness and 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the value of n for the first facet of Curry, as modified by Skrobis, with a value of greater than or equation 0.89 in view of the teachings of Booth because Booth teaches that such a value of n can optimize blade sharpness (see Booth at col. 2, lines 27-34). Alternatively, because each of Curry, Skrobis, and Booth teaches an equation  w = adn to describe the thickness of a blade at different distances from the blade tip, where each reference teaches a different value of n seeking to optimize a balance between blade sharpness and blade durability, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose a value of n that is greater than or equation to 0.89 as taught by Booth because discovering an optimal value of n would have been a mere design consideration based on balancing blade sharpness and durability. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of the fact that all three references teach use of the same equation and in view of the fact that Booth teaches values of n that are greater than 0.89.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (here, suitable values of n) involves only routine skill in the art.
Response to Arguments
Applicant's arguments filed 4 March 2022 have been fully considered but they are not persuasive. At page 8 of the Remarks, the Applicant asserts that the application states the criticality of the profile in all its ranges, and in support of this argument the Applicant cites a passage of the specification that asserts that after testing it was determined that “suitable shaving effects” were obtained for razor blades having the features of claim 1. 

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
In the present case, there is no evidence of criticality of the claimed ranges. There is no evidence of any test results inside or outside the claimed range. Instead, there is a mere statement that ‘suitable shaving effects’ are obtained. Each of Curry and Skrobis can also be considered as providing ‘suitable shaving effects’, since each of these references teaches a razor blade for shaving. Assuming that extensive testing has been performed as stated in the present application, the results of the testing should be useful for establishing criticality. However, in the absence of any actual test results, the Applicant relies solely one non-objective statement in the present specification to establish criticality. Since this statement does not meet the requirements set forth in the MPEP, the Applicant’s argument is not persuasive. 
	Turning to claims 15 and 20, the Applicant argues that Curry and Skrobis fail to disclose n being greater than or equal to 0.89. This argument is not persuasive in view of the above rejection, which both (1) cites Booth for teaching n being greater than 0.89 in order to achieve optimal blade sharpness and (2) a result effective variable rejection noting that Curry, Skrobis, and Booth each teach the same equation with different vales of n in order to balance blade sharpness and durability. The record as a whole thus clearly establishes that the value of n in an equation for blade thickness is a result effective variable that balances sharpness and durability. While each reference on its own may teach some optimal value of n for that reference’s particular balance of sharpness and durability, the record as a whole establishes that n is not limited to the particular values of any of the three references. So, one of . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN H MACFARLANE/Examiner, Art Unit 3724                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Skrobis teaches that its equation w = adn describes the thickness of the substrate at distances up to 40 micrometers from the substrate tip (see the Abstract and Fig. 2), and then Skrobis teaches providing the substrate with facets each having an angle of less than 7 degrees (see the Abstract). In the chart of Skrobis’s thickness values provided above, the thicknesses listed at 50 micrometers from the tip are calculated using the equation T50 = T40 + 2*(D – 40)*tan(7°), where T50 is the thickness at 50 micrometers from the substrate tip, T40 is the thickness at 40 micrometers from the substrate tip (calculated using the equation w = adn as previously explained), and D is the distance from the substrate tip such that D – 40 describes the distance that the 7 degree facets extend. The examiner includes the language “slightly less than” when describing Skrobis’s range because the thickness calculations use facet angles of 7 degrees, whereas Skrobis teaches that the facets are “less than 7 degrees”. Thus, the examiner acknowledges that the actual thickness values at a distance of 50 micrometers from the substrate tip as suggested by Skrobis would be slightly less than the values in the chart. However, Curry’s substrate has facets at angles of 7 degrees each in the region following Curry’s substrate tip (see Fig. 1), and therefore the use of 7 degrees in the equation both approximates Skrobis’s teachings and matches Curry’s facet angles. NOTE ALSO: the values from Skrobis assuming the equation w = adn is continued to 50 micrometers from the substrate tip are nearly identical to those in the table above, differing by only 0.13 micrometers each, such that even if the manner of calculating the thickness at 50 micrometers from the tip does not substantially vary regardless of how one interprets the disclose of Skrobis
        2 Skrobis teaches that its equation w = adn describes the thickness of the substrate at distances up to 40 micrometers from the substrate tip (see the Abstract and Fig. 2), and then Skrobis teaches providing the substrate with facets each having an angle of less than 7 degrees (see the Abstract). In the chart of Skrobis’s thickness values provided above, the thicknesses listed at 50 micrometers from the tip are calculated using the equation T50 = T40 + 2*(D – 40)*tan(7°), where T50 is the thickness at 50 micrometers from the substrate tip, T40 is the thickness at 40 micrometers from the substrate tip (calculated using the equation w = adn as previously explained), and D is the distance from the substrate tip such that D – 40 describes the distance that the 7 degree facets extend. The examiner includes the language “slightly less than” when describing Skrobis’s range because the thickness calculations use facet angles of 7 degrees, whereas Skrobis teaches that the facets are “less than 7 degrees”. Thus, the examiner acknowledges that the actual thickness values at a distance of 50 micrometers from the substrate tip as suggested by Skrobis would be slightly less than the values in the chart. However, Curry’s substrate has facets at angles of 7 degrees each in the region following Curry’s substrate tip (see Fig. 1), and therefore the use of 7 degrees in the equation both approximates Skrobis’s teachings and matches Curry’s facet angles. NOTE ALSO: the values from Skrobis assuming the equation w = adn is continued to 50 micrometers from the substrate tip are nearly identical to those in the table above, differing by only 0.13 micrometers each, such that even if the manner of calculating the thickness at 50 micrometers from the tip does not substantially vary regardless of how one interprets the disclose of Skrobis